DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Canceled:
4, 7, 11, 17 and 19
Pending:
1-3, 5-6, 8-10, 12-16, 18 and 20-23
Withdrawn:
16
Examined:
1-3, 5-6, 8-10, 12-15, 18 and 20-23
Independent:
1, 10 and 14
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
As detailed on the 2/18/2021 filing receipt, this application claims priority to as early as 4/5/2019.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The 112/b rejections are withdrawn, however new rejections are applied.
The 103 rejection is withdrawn for the following reasons.  Subject to resolution of the 112 rejections, claims 1-3, 5-6, 8-10, 12-15, 18 and 20-23 are clear of the prior art.  Close art, for example Agatonovic, Wessel and Brinks (as cited in the now withdrawn rejection) does not teach the instant combination of cell modeling, prediction and prediction validation using additional data processed from references using language and image processing, and it is not clear that any combination of art would have rendered the claims obvious.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3, 5-6, 8-10, 12-15, 18 and 20-23 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 10, 14
language processor
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "processor") and function and/or result (here "language") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function and results (e.g. [78]), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b, instead only mentioning implementation using "a natural language processor or sequential language understanding deep neural network, configured to receive documents regarding known compounds and to tag specific features of the publications such as mode of action, pathways, targets, target diseases, genetic response, immune response, or other data. The language processor 432 may be trained to identify text in multiple languages or may include a translator" with no further disclosure regarding implementation of these options.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  For example, this rejection might be overcome by reciting additional structure as to how the "language processor" functions, in order to prevent invoking.  Alternatively, invoking also could be avoided by amending to recite, for example, some appropriate and supported version of "...processing the language of the one or more references...," in which such an active step would not invoke 112/f.
1, 10, 14
image processor
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "processor") and function and/or result (here "image") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function and results (e.g. [78]), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b, instead only briefly mentioning implementation using "machine learning or artificial intelligence models, such as a convolutional neural network" with no further disclosure regarding implementation of these options.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  For example, this rejection might be overcome by reciting additional structure as to how the "image processor" functions, in order to prevent invoking.  Alternatively, invoking also could be avoided by amending to recite, for example, some appropriate and supported version of "...processing an image of the one or more references...," in which such an active step would not invoke 112/f.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.
Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1
generating...
a prediction engine
The recited "prediction engine" does not invoke 112/f because the claim is interpreted as reciting sufficient structure, in the form of subsequent algorithmic steps, not to invoke.  MPEP 2181.I.C pertains. 
1
a generative neural network trained using known cell response profiles corresponding to tested compounds
In claim 1, the recitation is interpreted as product-by-process, i.e. the claimed "network" is limited according to any network structure which may be clearly required by the recited product-by-process limitation of having been "trained..."  The recited "trained..." is not itself claimed and is limiting only to the extent that the structure of the "network" clearly is required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).
1
generating...
a validation engine
The recited "validation engine" does not invoke 112/f because the claim is interpreted as reciting sufficient structure, in the form of subsequent algorithmic steps, not to invoke.  MPEP 2181.I.C pertains. 
9, 12, 15
a classifier trained using
In claim 9, the recitation is interpreted as product-by-process, i.e. the claimed "classifier" is limited according to any classifier structure which may be clearly required by the recited product-by-process limitation of having been "trained..."  The recited "trained..." is not itself claimed and is limiting only to the extent that the structure of the "classifier" clearly is required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).  Claims 12 and 15 are interpreted similarly.
10
a generative neural network trained using known cell response profiles corresponding to tested compounds
In claim 10, the recitation is interpreted as product-by-process, i.e. the claimed "network" is limited according to any model structure which may be clearly required by the recited product-by-process limitation of having been "trained..."  The recited "trained..." is not itself claimed and is limiting only to the extent that the structure of the "network" clearly is required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).


10, 2, 6
known dimensionally reduced cell response profiles
generated from the known cell response profiles
In claim 10, the recitation is interpreted as product-by-process, i.e. the claimed "profiles" is limited according to any profile structure which may be clearly required by the recited product-by-process limitation of having been "generated..."  The recited "generated..." is not itself claimed and is limiting only to the extent that the structure of the "profiles" clearly is required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).  Claims 2 and 6 are interpreted similarly.



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, applicant remarks: p. 11):
Generation of such validated predictions provides additional information regarding the predictions, which provides researchers with additional context to the predictions. See Specification para. [0078], [0088]. As described in the Specification, the validation information may be returned to one or more models of the prediction engine using a feedback loop to update the models, improving performance of the prediction engine relative to a prediction engine not provided with such validated predictions.
The relationship is unclear between "additional information," "additional context" and "improving performance."  Also, it is unclear that and how "performance" is improved.  The 1st bulletized suggestion at the end of the rejection pertains.  One additional suggestion is to place in the record further explanation as to what is the particular improvement asserted and how particularly it comes above.

Judicial exceptions (JE) to 101 patentability
Claims 1-3, 5-6, 8-10, 12-15, 18 and 20-23 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of generating and validating predictions including the JE elements of "generating... predictions...," "generating... validated predictions... using..." and "updating... using...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 10 are interpreted as directed to the abstract idea of generating biological interaction predictions including the JE elements of "generating a cell response profile...," "creating a dimensionally reduced cell response profile... using...," "generating biological interaction predictions...," "generating validated predictions... by searching..." and "updating... by providing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 14 are interpreted as directed to the abstract idea of generating and validating predictions including the JE elements of "a prediction engine..." and "a validation engine...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the "neural network" and its inherent mathematical relationships, the "prediction engine" and its inherent mathematical relationships and the "generating biological interaction predictions" and inherent mathematical relationships.  To the extent that these claim elements are simple enough not to rely inherently on mathematical relationships or calculations, then at least these elements are amenable to mental process.
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to the law of nature of relating the recited data from a biological cell to predictions about biological interactions, including the JE element of "generating... predictions about biological interactions..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 10 are directed to the law of nature of relating data from a biological cell to biological interaction predictions, including the JE element of "generating biological interaction predictions..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 14 are directed to the law of nature of relating the recited cell response data to predictions about biological interactions biological interaction predictions, including the JE element of "generates biological interaction predictions..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1, 10 and 14 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving..." (claim 1) is a conventional element of a laboratory and/or computing environment and/or a conventional data gathering/input element, as exemplified by Agatonovic (as cited on the 7/6/2021 form 892) as evidenced by as evidenced by Wessel (as cited on the 7/6/2021 form 892) citing to (Agatonovic: p. 725, 1st col., last para.; and entire document -- in view of Wessel: §INTRODUCTION, 3rd para.; and entire document), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 10 and 14
Summing up the above Mayo/Alice analysis of claims 1, 10 and 14, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-3, 5-6, 8-9, 12-13, 15, 18 and 20-23 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections.  The examiner's phone number is provided below.


Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631